Citation Nr: 1721567	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-21 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from September 1969 to March 1972.  He received the Combat Infantryman's Badge, among other decorations, for this service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran received notification of the rating decision in July 2011.

The Board previously considered this appeal in November 2014, and remanded this issue for further development in order to obtain another VA examination opinion.  That development was completed, and the case returned to the Board for further appellate review.

The issues of entitlement to service connection for erectile dysfunction due to the intake of psychiatric medication and arthritis have been raised by the record in an August 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's sleep apnea was not present in service or until many years thereafter and is not related to service or to any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, to include as secondary to the Veteran's service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Sleep Apnea

The Veteran specifically contends that his currently diagnosed sleep apnea is either caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).  See VA 21-526b, Veteran Supplemental Claim, received September 28, 2010.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service treatment records reflect no complaints, findings, treatment or diagnoses for sleep apnea or any symptoms that could be associated with such.

Post-service treatment records show no relevant complaints, findings, treatment or diagnoses associated with sleep apnea prior to 2009, which indicate that the Veteran was diagnosed with sleep deprivation due to psychophysiologic insomnia due to difficulty initiating and maintaining sleep related to PTSD.  The Veteran was diagnosed with sleep apnea in February 2010.

On VA examination in February 2011, the examiner opined that the Veteran's sleep apnea is less likely than not related to PTSD.  The examiner reasoned, "Current medical literature does not support PTSD and its symptomatology as a cause of, or risk factor for, sleep apnea."  The examiner explained, "OSA is caused by a blockage of the airway, usually when the soft tissue in the back of the throat collapses during sleep.  OSA is a physical/structural disorder than a psychological one."  Additionally, the examiner noted VA treatment records from 2009 that, leading up to diagnosis for sleep apnea, the Veteran was diagnosed with sleep deprivation due to psychophysiologic insomnia due to difficulty initiating and maintaining sleep related to PTSD.

In support of his claim, the Veteran points to a similarly situated Veteran who, like himself, was diagnosed with sleep apnea post-service and also claimed that it was caused or aggravated by his service-connected PTSD.  See BVA Docket No. 99-22 315 (Jan. 25, 2001).  In that case, the Board granted entitlement to service connection for sleep apnea as secondary to PTSD.  However, the Board's prior decisions are not precedential.  38 C.F.R. § 20.1303.  The decisions of the Board must be based on the particular facts and applicable legal authority specific to the case before it.  

In February 2013, the Veteran's representative submitted supporting documentation regarding a possible link between sleep apnea and PTSD.  While the Board has also considered all of the articles submitted by the Veteran's representative, the Board finds they are of limited probative value as the articles do not apply medical principles regarding causation or etiology to the facts of the Veteran's individual case nor is there a medical opinion of record discussing the articles in the context of the Veteran's individual situation.  See Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996).  

The Veteran received another VA examination in May 2016.  He endorsed sleep problems since approximately 2008 or 2009, and was unsure of the exact date.  The examiner opined that the Veteran's sleep apnea was less likely than not related directly to service because service treatment records were silent for any signs or symptoms of sleep apnea and he was not diagnosed with sleep apnea until 38 years after service.  As the Veteran's claim pertains specifically to whether his sleep apnea was caused or aggravated by the diagnosed PTSD, the examiner opined that the Veteran's sleep apnea was less likely than not proximately due to or the result of the service-connected PTSD.  The examiner explained that a review of the medical literature shows no cause and effect relationship between PTSD and the development of obstructive sleep apnea.  She also noted that obstructive sleep apnea "occurs when your throat muscles intermittently relax and block your airway during sleep."  Lastly, she pointed out that PTSD is not a known risk factor for developing obstructive sleep apnea "as some uncontrolled studies suggested..."

In a September 2016 VA addendum medical opinion, the examiner further addressed the Veteran's previously submitted articles relating sleep apnea to PTSD.  The examiner reported that the first Article as an abstract case based on 167 questionnaires collected at random from a sleep clinic.  She noted that no other risk factors were assessed or factored into this study.  The second article was an abstract case based on an observational study, and that the subjects had comorbid factors that could have also contributed to sleep apnea symptoms such as obesity.  She pointed out that the subjects mean body mass index was 31, "obese" and that by the
Center for Disease Control and Prevention criteria, body mass index was significantly associated with the Apnea Hypopnea Index.  Moreover, she found that both of these articles were published as an abstract, and that the data and conclusions should be considered to be preliminary until published in a peer review journal, which is also a statement found at the end of the second article.  The examiner explained that currently there was no medical literature showing a direct cause and effect relationship between sleep apnea and PTSD.  While literature shows studies that have shown an association between the two conditions, none of the literature shows a direct cause and effect relationship.  The examiner then cited to additional medical citations, also published by the National Institute of Health, and maintained her conclusion there is no evidence in the medical literature showing a direct cause and effect relationship between obstructive sleep apnea and PTSD.  

In an October 2016 VA addendum medical opinion, the examiner opined that the Veteran's sleep apnea was less likely than not aggravated by his service-connected PTSD.  She reasoned that the Veteran's available treatment records do not contain any complaints regarding his sleep apnea being worsened or chronically worsened by his service-connected PTSD.  She pointed to VA treatment records  that show improved sleep apnea symptoms since using a CPAP machine and also the February 2011 VA examination that found the Veteran did not have any current findings, signs, or symptoms attributable to sleep apnea.  

In totality, the Board finds these medical opinions highly probative of a negative nexus between the Veteran's current sleep apnea condition and service because the examination in conjunction with the addendum opinions not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The examiner considered the lay statements, reviewed the literature submitted by the Veteran and provided a clear rationale for the opinions provided.  

In this decision, the Board has considered the Veteran's contentions as they pertain to a nexus between current complaints and service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's lay statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

However, as a layperson, the Veteran has not been shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder identified by the current diagnosis of sleep apnea.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

Furthermore, the VA examiners' opinions (as discussed above) are more probative as a layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  

After a full review of the record, the weight of the evidence demonstrates that sleep apnea did not have its onset in service and is not otherwise related to service for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in October 2010, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the October 2010 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in February 2011 and May 2016.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in November 2014.  The Board instructed the AOJ to obtain an addendum VA examination option and then readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a new rating decision and supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD), is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


